DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the third current source" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recites a “first current source” and a “second current source”. The language of claim 17 makes it unclear what “the third current source” is referring to. For examination purposes, examiner has interpreted “the third current source” as “the second current source”.
By virtue of its dependency on claim 17, claim 18 is also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 10, 11, 16, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0070925 A1), herein after Chen.
Regarding claim 1, Chen discloses, in Figure 1, an ultrasound device, comprising:
control circuitry (118); and
an analog-to-digital converter (ADC) driver (124) coupled to the control circuitry;
wherein the control circuitry is configured to turn on and off the ADC driver (Para [0027], “output of the TGC circuit 118 is coupled to an analog-to-digital converter (ADC) 126 via ADC drivers 124”).
Regarding claim 2, Chen discloses, in Figure 3 & 6, wherein the control circuitry is configured to turn on and off the ADC driver (Para [0035], during the sample phase, cmpOUT is high, meaning that clks_new is also high…this results in switches S2 and S3 being closed…cmpOUT flips from logic high to logic low after an amount of time proportional to the value of V.sub.G”) in synchronization with sampling activity of an ADC (Para [0041], “clock logic 608 illustrates the generation of additional clock signals used by the ADC driver circuit 602 to implement ADC sample and hold functionality”).
Regarding claim 3, Chen discloses, in Figure 3 & 6, wherein the control circuitry is configured to turn on and off the ADC driver (Para [0035], during the sample phase, cmpOUT is high, meaning that clks_new is also high…this results in switches S2 and S3 being closed…cmpOUT flips from logic high to logic low after an amount of time proportional to the value of V.sub.G”) based on when an ADC is sampling (Para [0041], “clock logic 608 illustrates the generation of additional clock signals used by the ADC driver circuit 602 to implement ADC sample and hold functionality”).
Regarding claim 10, Chen discloses, in Figure 3, wherein the control circuitry is configured to control a value of a current in the ADC driver when the ADC driver is turned on (Para [0050], “switches S0 and S1 open to allow current to be integrated onto C0 and C1”).
Regarding claim 11, Chen discloses, in Figure 6, wherein the control circuitry is configured to control a value of a current in the ADC driver when the ADC driver is turned off (Para [0051], “effect of clkg turning off is to allow current to begin charging capacitor C2 of auxiliary amplifier circuit 604, which causes the output voltage of operational amplifier 308 to increase…cmpOUT will change state from low to high, which in turn causes clki and clki2 to switch low and discontinue integration on capacitors C0 and C1”).
Regarding claim 16, Chen discloses the ultrasound device of claim 1, wherein the ADC driver comprises:
a first transistor (S4) receiving an input analog signal (Vcm);
a current source (R0 in series with voltage source); and
a second transistor (S2) coupled between the transistor and the current source;
wherein the control circuitry is configured to turn off the ADC driver by turning off the second transistor (Para [0050], “after a sample and reset operation, S2 and S3 close to couple the input signal V.sub.in to the integrating amplifier 306”).
Regarding claim 19, Chen discloses, in Figure 1, the ultrasound device of claim 1, further comprising:
an ADC (126) coupled to an output of the ADC driver (124) and configured to:
	sample an analog ultrasound signal (Para [0027], “output of the TGC circuit 118”); and
	convert the analog ultrasound signal to digital subsequent to sampling the analog ultrasound signal (Para [0028], “ADC, which samples and holds an analog input voltage…once this is done, the conversion is complete and the digital word is available in the register”);
wherein the control circuitry is configured to turn on and off the ADC driver by turning on the ADC driver prior to the ADC sampling the analog ultrasound signal (Para [0041], “clock 608 illustrates the generation of additional clock signals used by the ADC driver circuit 602 to implement ADC sample and hold functionality”) and to turn off the ADC driver prior to the ADC converting the analog ultrasound signal (Para [0039] & [00], “integrating capacitors C0 and C1 may also serve as sample and hold capacitors for ADC inputs of an SAR ADC topology….once clkg pulses high, C2 is discharged, clki2 turns off to isolate the input signal V.sub.in from integrating amplifier 306. Clks2 then pulses to capture the output on C3 and C4, followed by Clkr2 pulsing high to discharge C0 and C1 thereby resetting the integrating amplifier 306 to unit gain”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Willsie (US 2015/0031999 A1).
Regarding claim 4, Chen discloses the ultrasound device of claim 1, but fails to disclose wherein the control circuitry is configured to control a duty cycle of the ADC driver turning on and off.
However, Willsie discloses, in Figures 2A, 3, & 5A, wherein the control circuitry (225) is configured to control a duty cycle of the ADC driver (Para [0019], “power delivery circuitry 243 can include…driver circuits…for delivering an appropriate level of power to…ADCs 224b”) turning on and off (Para [0030], “routine 330 enables and disables the amplifiers/ADCs of channels 1-5 according to different duty cycles”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the duty cycle of Willsie in the ADC driver of Chen, to achieve the benefit of processing “a binary input or other suitable signal that represents the duty cycle” (Willsie, Para [0029]).
Regarding claim 5, Chen in view of Willsie disclose the ultrasound device of claim 4, and Willsie continues to disclose, in Figures 2A, 3, & 5A, wherein the control circuitry is configured to control the duty cycle of the ADC driver turning on and off (Para [0024], “routine 330 enables amplifiers/ADCs by connecting power…and it disables certain amplifiers/ADCs by disconnecting power…via power delivery circuitry 243”) by selecting a duty cycle value from among multiple possible duty cycle values (Para [0030], “routine 330 enables and disables the amplifiers/ADCs of channels 1-5 according to different duty cycles”).
Regarding claim 6, Chen in view of Willsie disclose the ultrasound device of claim 5, and Willsie continues to disclose where the multiple possible duty cycle values comprise three or more possible duty cycles (Para [0030], “over channels 1, 3, and 5, however, the routine 330 enables and disables the amplifiers/ADCs according to a different duty cycles”).
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ma et al. (US 2011/0012662 A1), herein after Ma.
Regarding claim 12, Chen discloses the ultrasound device of claim 11, but fails to disclose wherein the control circuitry is configured to control the value of the current in the ADC driver when the ADC driver is turned off by selecting the value from among multiple possible values.
However, Ma discloses, in Figure 2, wherein the control circuitry (216) is configured to control the value of the current (Para [0027], “the term “signal” may refer to one or more currents”) in the ADC driver (206) when the ADC driver is turned off by selecting the value from among multiple possible values (Para [0033], “sub-beam former circuitry 202a provides one or more control signals 217c to power management circuitry 216 for the drive circuits 206a. In accordance with these one or more control signals 217c, the power management circuitry 216 controls positive 217p and negative 217n power supply voltages for the driver circuits 206a”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the current control of Ma in the ultrasound device of Chen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 13, Chen in view of Ma disclose the ultrasound device of claim 12, and Ma continues to disclose where the multiple possible values comprise three or more possible values (Para [0033], “sub-beam former circuitry 202a provides one or more control signals 217c to power management circuitry 216 for the drive circuits 206a”).
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al. (US 2017/0163225 A1), herein after Fife.
Regarding claim 14, Chen discloses the ultrasound device of claim 1, but fails to disclose wherein the ADC driver comprises:
a transistor receiving an input analog signal;
a current source; and
a switch coupled between the transistor and the current source;
wherein the control circuitry is configured to turn off the ADC driver by opening the switch.
However, Fife discloses, in Figure 3A, wherein the ADC driver comprises:
a transistor (310) receiving an input analog signal (Para [0036], “NMOS transistor 310 having a gate configured to receive the signal at input 302”);
a current source (322a); and
a switch coupled between the transistor and the current source (324a);
wherein the control circuitry (330) is configured to turn off the ADC driver by opening the switch (Para [0038] & [0041], “current sources 322a-322c are coupled to…switches 324a, 324b, and 324c, which effectives provides 3 bits (8 states) of control of the current…digital controller 330 provides one or more switching signals S1 to control operation of the switches 324a-324c”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the ADC driver circuitry of Fife in the ultrasound device of Chen, to achieve the benefit of maintaining “the noise level of the amplifier below the signal level and to maintain linear amplification, while at the same time reducing the amount of power consumed by the amplifier” (Fife, Para [0016]).
Regarding claim 15, Chen discloses the ultrasound device of claim 1, but fails to disclose wherein the ADC driver comprises:
a transistor receiving an input analog signal;
a first current source;
a second current source;
a first switch coupled between the transistor and the first current source; and
a second switch coupled between the transistor and the second current source;
wherein the control circuitry is configured to turn off the ADC driver by opening either the first switch, the second switch, or both the first and second switches.
However, Fife discloses, in Figure 3A, wherein the ADC driver comprises:
a transistor (310) receiving an input analog signal (Para [0036], “NMOS transistor 310 having a gate configured to receive the signal at input 302”);
a first current source (322a);
a second current source (322b);
a first switch (324a) coupled between the transistor and the first current source; and
a second switch (324b) coupled between the transistor and the second current source;
wherein the control circuitry (330) is configured to turn off the ADC driver by opening either the first switch, the second switch, or both the first and second switches (Para [0038] & [0041], “current sources 322a-322c are coupled to…switches 324a, 324b, and 324c, which effectives provides 3 bits (8 states) of control of the current…digital controller 330 provides one or more switching signals S1 to control operation of the switches 324a-324c”).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rothberg et al. (US 2015/0297193 A1), herein after Rothberg.
Regarding claim 21, Chen discloses the ultrasound device of claim 1, but fails to disclose wherein the ultrasound device comprises an ultrasound-on-chip.
However, Rothberg discloses wherein the ultrasound device comprises an ultrasound-on-chip (Para [0005], “a complete ‘ultrasound system on a chip’ solution is provided”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the ultrasound system on a chip of Rothberg in the ultrasound device of Chen, to achieve the benefit of reducing bandwidth and achieving complete integration of an entire ultrasonic imaging system of a single semiconductor substrate (Rothberg, Para [0005]).
Allowable Subject Matter
Claims 7-9, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842